IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                        JANUARY SESSION, 1999


                                                             FILED
STATE OF TENNESSEE,             )                         March 09, 1999
                                )   No. 02C01-9803-CR-00061
      Appellee                  )                       Cecil Crowson, Jr.
                                )   SHELBY COUNTY       Appellate C ourt Clerk
vs.                             )
                                )   Hon. James C. Beasley, Jr., Judge
DEVON M. CRAWFORD,              )
                                )   (Especially Aggravated Robbery;
      Appellant                 )   Aggravated Robbery)



For the Appellant:                  For the Appellee:

W. Mark Ward                        John Knox Walkup
Asst. Public Defender               Attorney General and Reporter
Suite 2-01, 201 Poplar Avenue
Memphis, TN 38103                   Peter M. Coughlan
                                    Assistant Attorney General
                                    Criminal Justice Division
A C Wharton                         425 Fifth Avenue North
District Public Defender            2d Floor, Cordell Hull Building
                                    Nashville, TN 37243-0493


                                    William L. Gibbons
                                    District Attorney General

                                    James A. Wax
                                    Asst. District Attorney General
                                    Criminal Justice Complex
                                    Suite 301, 201 Poplar Avenue
                                    Memphis, TN 38103



OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                                   OPINION



         The appellant, Devon M. Crawford, appeals two separate convictions entered

by the Criminal Court of Shelby County for especially aggravated robbery, a Class A

felony, and aggravated robbery, a Class B felony. 1 The trial court imposed

consecutive sentences of twenty-five years for the especially aggravated robbery

and eleven years for the aggravated robbery. In his appeal as of right, the appellant

raises the identical issue in challenging the separate convictions of whether the

evidence of the appellant’s identity was sufficient to support a guilty verdict beyond a

reasonable doubt.



         After a review of both records, we affirm the judgments of conviction entered

by the trial court.



                                  I. Especially Aggravated Robbery



         On December 14, 1996, after returning from his sister’s graduation, Edward

Puckett, the nineteen year old victim, left his house to exercise around 10 p.m. As

Puckett was walking down Brower Avenue in Memphis listening to his headphones,

he turned around and noticed a vehicle behind him on the opposite side of the

street. The area was well-lit with street lights and Christmas lights from the

surrounding houses. Puckett also noticed a black man on the street about thirty-five

feet away gesturing and “saying something.” Puckett removed his headphones to

hear what the man was saying. The man stopped talking, so Puckett turned away

from the man and the vehicle. Immediately after turning around, Puckett was shot in

the back and fell to the ground on his back. Then, the vehicle pulled alongside the


         1
          We note that these cases arose from two separate indictments, trials, judgments of
conviction, and motions for new trial. The appellant did not move to consolidate these cases nor
doe s the reco rd co ntain an or der f rom this c ourt c ons olidat ing th ese cas es fo r purp ose s of th is
appeal pursuant to Tenn. R. App. P. 16(b). However, in the interest of expediting the appeals of
these matters, the rules are suspended under Rule 2, Tenn. R. App. P. and we elect to address
both ca ses on their me rits.

                                                       2
victim. A black man exited the vehicle, held a gun to his head, and said, “give me

your wallet.” Unable to quickly retrieve his wallet, the victim told his assailant that

the wallet was in his front pocket. When the assailant proceeded to get the wallet

from the victim’s pocket, he was only inches from the victim’s face. The wallet

contained $15, photographs and a driver’s license. Then, the assailant got back into

the passenger’s side of the vehicle and left the scene. A resident of Brower Avenue

who heard the gunshot called 911 and delivered assistance to the victim. As a

result of the shooting, the victim spent a month in the hospital and is presently

confined to a wheelchair.



       At various times over the following weeks, the police had the victim view five

different photographic lineups in an effort to identify the robber. The victim did not

identify anyone from those photographs. However, when he was shown the sixth

array, he confidently identified the appellant as the person who robbed him.

Moreover, the victim made an in-court identification of the appellant.



       The appellant testified and denied any involvement in the crime. The jury

retired and returned a verdict of guilty for especially aggravated robbery.




                            II. AGGRAVATED ROBBERY



       On December 26, 1996, Vicki Robertson, the victim in the second case, had

stopped at Walgreens located at Central Avenue and Hollywood Boulevard in

Memphis around 6:30 p.m. As Ms. Robertson was getting into her car, she saw a

black male running towards her. She quickly locked the doors before he

approached her vehicle. The assailant brandished a gun outside her driver’s seat

window and began breaking the glass. He then placed the gun to her head

screaming, “[g]ive me your purse, bitch” and “[d]on’t be a hero, bitch.” When she


                                          3
reached over to get the money from her purse, the assailant leaned into the car and

took the money continuing to hold the gun on her. While fleeing the scene, he

screamed, “[a]ll this shit for $21.” The crime was reported to the police.



       A few days later, Ms. Robertson saw the picture of her assailant on the front

page of the Commercial Appeal. Immediately, she called the police department and

identified the appellant, the man in the newspaper, as the person who robbed her.

The following day the police displayed to Ms. Robertson a photographic array from

which she identified the appellant. Again at trial, she identified the appellant as the

person who robbed her.



       The defense presented no evidence. The jury returned a verdict of guilty for

aggravated robbery.




                    III. SUFFICIENCY OF THE IDENTIFICATION



       For both convictions, the appellant challenges the sufficiency of the

convicting evidence identifying him as the perpetrator of the robberies. Specifically,

he contends the identifications of the appellant in each case were only made by one

person rendering the identifications “untrustworthy “ and “insufficient.” A jury

conviction removes the presumption of innocence with which a defendant is initially

cloaked and replaces it with one of guilt, so that on appeal, a convicted defendant

has the burden of demonstrating that the evidence is insufficient. State v. Tuggle,

639 S.W.2d 913, 914 (Tenn. 1982). In determining the sufficiency of the evidence,

this court does not reweigh or reevaluate the evidence. State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). On appeal, the State is entitled to the strongest

legitimate view of the evidence and all reasonable or legitimate inferences which

may be drawn therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992), cert.


                                         4
denied, 507 U.S. 954, 113 S. Ct. 1368 (1993). Viewing the evidence under these

criteria, it is this court’s responsibility to affirm the conviction if the proof was

sufficient for any rational trier of fact to have found the essential elements of the

offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 317, 99
S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994), cert.

denied, 513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App. P. 13(e).



       In State v. Strickland, 885 S.W.2d 85, 87-88 (Tenn. Crim. App. 1993), this

court held that the testimony of a victim identifying the perpetrator is sufficient in and

of itself to support a conviction. See also State v. Shelton, No. 01C01-9505-CC-

00144 (Tenn. Crim. App. at Nashville, Mar. 22, 1996), perm. to appeal denied,

concurring in results only, (Tenn. Nov. 12, 1996). Moreover, the credibility of

eyewitness testimony identifying the accused as the perpetrator of the criminal

offense for which he stands trial is a question of fact for the determination of the jury

upon consideration of all competent proof. Strickland, 885 S.W.2d at 87 (citing

State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982)); see also State v.

Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981).



       In the first case, the proof clearly established the opportunity the victim had to

observe his assailant. The appellant was only inches away from Puckett’s face

when his wallet was removed from his pocket. The victim noted, “the details of his

face.” To his credit, Puckett viewed five different photographic lineups consisting of

thirty individuals before identifying the appellant on the sixth array amongst five

other individuals. No misidentification was ever made. Moreover, he was certain of

his in-court identification.



       With regard to the second case, the assailant was face to face with Ms.

Robertson when he held a gun to her head giving her a perfect opportunity to view

her assailant. Several days later, she recognized the appellant from the newspaper.


                                            5
The very next day she identified the appellant in the photographic lineup as the

perpetrator of the robbery. She also expressed no reservations regarding her in-

court identification of the appellant. Therefore, we conclude that the evidence is

sufficient for a rational trier of fact to find the appellant guilty beyond a reasonable

doubt for both convictions. This issue is without merit.



       Accordingly, the judgments of the trial court are affirmed.




                                    ____________________________________
                                    DAVID G. HAYES, Judge



CONCUR:



_________________________________
JOE G. RILEY, Judge


_________________________________
JOHN EVERETT W ILLIAMS, Judge




                                           6